DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The after-final amendment filed 08-03-2021 has been entered.
Claims 31-40, 42, and 43 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Weyer on 02-16-2021.
The application has been amended as follows: 
In the specification:
[0017], at end of last line, insert --.--;
[0026], at end of last line, insert --.--;
[0032], at end of last line, insert --.--;
[0033], at end of last line, insert --.--;
[0034], line 3, change second recitation of “93” to --94--;
[0043], line 9, delete “106 and 107 and End view of 2 rails which”;
[0043], at end of last line, insert --.--; and
[0048], at end of last line, insert --.--.
In the claims:
Claim 32, line 1, after “the” insert --at least one--;
Cancel claim 33;
Claim 34, line 1, change “33” to --32--;
Claim 35, line 1, change “34” to --31-- and after “the” insert --at least one ground engaging formation comprises--;
Claim 35, line 2, change “include” to --including--;
Claim 38, line 1, change “37” to --36--;
Claim 39, line 1, change “38” to --36--;
Claim 40, line 2, delete “the”;
Cancel claim 42; and 
Claim 43, line 1, change “42” to --40--.
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Fig. 4: delete reference numeral 29;
Fig. 5: delete reference numeral 29:
Fig. 6: insert lead line for reference numeral 30;
Fig. 8: delete reference numeral 59;
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 13 ([0027]), 14 ([0027]), 121 ([0044]), and 122 ([0044]).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "52" and "64" have both been used to designate the circular external wall in Fig. 7 (52: see [0030], line 6; and 64: see [0031], line 6).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “105” has been used to designate both a handle (Fig. 11, [0035], line 3) and a contoured surface (Fig. 12, [0036], line 3).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “107” has been used to designate both a lug (Fig. 12, [0037], line 4) and a support rail (Fig. 14, [0039], line 2).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “108” has been used to designate both a recess (Fig. 12, [0037], line 4) and a support rail (Fig. 14, [0039], line 2).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “111” has been used to designate both a plateau (Fig. 12, [0037], line 7) and a recess (Fig. 17, [0043], line 2).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “103” has been used to designate both a formation/rail; (Figs. 11-12), [0035], line 3) and a top part (Fig. 19, [0045], line 1).  
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.  The applicant is further advised to make, if necessitated, the corresponding changes to the specification upon amending the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 31, GB 180282 (hereinafter “GB282”) represents the closet prior art of record (see paragraphs 17-29 of the Office action dated 04-27-2020) and discloses a coffin assembly (Fig. 9) for use in the containment and storage of a human or animal corpse, the coffin assembly comprising:
a tubular housing (n,o) comprising a wall defining an internal space, the wall formed from a biodegradable material cellulose fiber (cardboard, col. 3, line 63, through col. 4, line 10) and capable of retaining the corpse in the internal space; the tubular housing includes removable end walls (s);
at least one ground engaging formation (p) which support the coffin assembly and provides resistance against rotation via their shape;
wherein the tubular housing is formed in two parts comprising an upper part (o) and a cooperating lower part (n), wherein the two parts are formed by a longitudinal cut (joint) at an equatorial region along the housing,  wherein the first and second parts have curved circumferential walls terminating in free end edges (see Fig. 9); wherein the free end edges of the first and second parts are reinforced by frame element (t); and
wherein, open ends of the tubular housing are each closed using the end walls to accommodate the profile of the open ends.
The applicant is reminded method limitations, such as the tubular housing being formed prior to introduction of the longitudinal cut, the applicant is reminded method limitations are given little patentable weight in an article claim as the patentability of a product does not depend on its method of production. See MPEP 2113.
GB292 fails to disclose the housing receiving and retaining therein a receptacle capable of removal from the housing axially.  It is noted AU 2010100898 teaches such a configuration is known in the coffin assembly art, see housing (Fig. 6) receiving and retaining a receptacle (Fig. 10) capable of removal from the housing axially via removable end walls (Figs. 11-12).  However, GB292 teaches away from any such modification as its end walls are each composed of upper and lower mating semi-circular disks, and while “removable” (i.e. capable of being removed), the two-disk end walls are not designed and/or intended to allow axial removal from the housing, but rather are “fixed” to the ends of the upper and lower parts (col. 4, lines 7-9).
GB292 fails to disclose wherein the reinforced free end edges provide cooperating formations which facilitate inter engagement between the upper and lower parts.  It is noted JP 11-13985 teaches such a configuration is known in the coffin assembly art, see Figs. 2D and 2E,  cooperating formations 10,11.  However, GB 292 teaches away from any such modification via its joint concealing frame element (t) defining the reinforced free end edges.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677